Citation Nr: 0405613	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  00-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher original rating for residuals of 
frostbite of the right hand, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a higher original rating for residuals of 
frostbite of the left hand, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a higher original rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a higher original rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to service connection for Raynaud's disease.

6.  Entitlement to service connection for arthritis of the 
neck.

7.  Entitlement to service connection for sciatic nerve pain.

8.  Entitlement to service connection for muscle atrophy of 
the left arm.

9.  Entitlement to service connection for arthralgia of the 
hips.

10.  Entitlement to service connection for lower vascular 
insufficiency.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1945 to March 
1946, from March 1946 to March 1949, and from November 1950 
to August 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 RO decision that denied 
entitlement to service connection for hypertrophied toenails 
of both feet, numbness in both feet, pain sensation in both 
hands, arthralgia in both hips, sciatic nerve pain, Raynaud's 
disease of the bilateral knees, muscle atrophy of the left 
arm, lower vascular insufficiency, and arthritis of the neck 
all due to cold injury.  

In October 2001 the RO issued a hearing officer decision and 
a supplemental statement of the case (SSOC) in which the RO 
considered lay statements, private medical evidence, and VA 
medical evidence.  The RO also considered the veteran's 
hearing testimony offered at the Hartford RO on May 24, 2000.  
The veteran was granted a 10 percent evaluation for residuals 
of frostbite to the right and left hand and the right and 
left foot.  The RO continued the denial of service connection 
for Raynaud's disease, arthritis of the neck, sciatic nerve 
pain, muscle atrophy of the left arm, lower vascular 
insufficiency, and arthralgia of the hips.  

The veteran's claims of service connection for arthritis of 
the neck, sciatic nerve pain, muscle atrophy of the left arm, 
arthralgia of the hips, and lower vascular insufficiency are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant and 
his representative if further action is required on his part.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran's claim for entitlement to service connection 
for residuals of cold injury was received on August 27, 1999.  

3.  Since the effective date of the grant of service 
connection on August 27, 1999, for residuals of frostbite of 
the left and right foot are manifested by pain, numbness and 
cold sensitivity.  There is normal nail growth, no tissue 
loss, no skin color changes, and no radiological or 
neurological impairment attributable to frostbite.

4.  Since the effective date of the grant of service 
connection on August 27, 1999, for residuals of frostbite of 
the left and right hand are manifested by pain, numbness and 
cold sensitivity.  There is normal nail growth, no tissue 
loss, no skin color changes, and no radiological or 
neurological impairment attributable to frostbite.

5.  The medical evidence does not show that the veteran had 
Raynaud's disease in service or that he has any current 
diagnosis of Raynaud's disease related to service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent left 
foot cold residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).

2. The criteria for a rating in excess of 10 percent right 
foot cold residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).

3.  The criteria for a rating in excess of 10 percent left 
hand cold residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).

4.  The criteria for a rating in excess of 10 percent right 
hand cold residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).

5.  Raynaud's disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in the case of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), essentially held 
that the notice and assistance provisions of the VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  In the case at hand, the veteran's substantially 
complete application had been filed in August 1999, long 
before the VCAA was enacted, and initial adjudication had 
taken place in December 1999, prior to the enactment of VCAA.  
A statement of the case was issued in March 2000 (prior to 
VCAA).  It was in June 2001 that the RO provided notice to 
the veteran regarding the duty to notify him of the evidence 
he must provide, and the evidence that VA would obtain on his 
behalf.  A supplemental statement of the case/hearing officer 
decision was issued in October 2001 and did not contain the 
law addressing VCAA; however, an August 2003 supplemental 
statement of the case apprised the veteran of VCAA.  

In Pelegrini, the Court held that the plain language of 
38 U.S.C.A. § 5103A requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss this case 
because it does not meet these standards.  Such an action 
would render any rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which, 
in turn, would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision , the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and, finally, the 
submission of a substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

The record reflects that the veteran was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  In a June 2001 
letter, the RO informed the veteran of the evidence needed to 
substantiate his claims and the evidence he was responsible 
for obtaining.  No response was received from the veteran.  

With respect to the veteran's service connection claims, VA 
has met its obligations to notify the veteran of the evidence 
needed to substantiate his claims and of who was responsible 
for obtaining what evidence.  Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Neither the veteran nor his representative have 
suggested that there are missing VA or private medical 
records that need to be obtained, and the Board is not aware 
of any such records.  Further, the veteran was accorded a VA 
cold injury protocol examination in June 2000.  

With respect to the veteran's claim for an higher original 
rating, the Board notes that the RO's June 2001 VCAA notice 
letter did not notify the veteran of the evidence needed to 
substantiate entitlement to higher original ratings.  The 
increased rating issue is a "down stream" issue from that 
of entitlement to service connection.  Grantham v. Brown, 114 
F .3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  The Board is bound by the General Counsel's 
holding.  38 U.S.C.A. § 7104(c) (West 2002).

Thus, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.

Factual Background

The veteran's DD Form 214 reflects that he served overseas in 
Korea for slightly over 7 months during the period from 
November 1950 to August 1951.

In May 2000, the veteran testified at a RO hearing before a 
hearing officer.  He supplied a written text on the cold 
weather conditions in Korea during the conflict.  The veteran 
was stationed in Pusan, south of the Chosin Reservoir and was 
exposed to temperatures of 40 degrees below zero.  He 
testified that he was given inadequate clothing and gear for 
the bitter cold winter and that his hands and feet were 
constantly cold.  His representative read from a VA treatment 
note dated in September 1995 that indicated claudication, 
hair loss on legs, and hypertrophied toenails, which he 
concluded were signs of frostbite.  The veteran's current 
problems with frostbite injury included pain in the hands, 
feet, toes, back, neck, back of legs, atrophied feet and 
toes, and numbness in the fingers and hands. 

Lay statements from the veteran's peers received in May 2000 
reflect observations of the great pains the veteran suffered 
in his neck, left arm and shoulder, leg, back, and feet.  
They recounted the veteran's history of cold exposure in 
Korea and opined that his pain was related to that cold 
injury.  

In June 2000, the veteran underwent a VA cold injury protocol 
examination.  On physical examination, the veteran showed no 
evidence of amputations or tissue loss.  Fingers and hands 
were warm and had normal contour.  There was no evidence of 
ulceration, skin color changes, or frostbite scars.  Nail 
growth was normal.  Very minimal decrease on monofilament 
testing at the fingertips was noted.  Bilateral onychomycosis 
in all toes was observed.  Absent hair growth and dry atrophy 
at the toes was noted.  There was no edema or prominent veins 
in the lower extremities with decreased sensory in the toes.  
Patchy neurological deficits to the monofilament on 
monofilament testing in the lower extremities was noted.  

Following a computed tomographic (CT), the examiner opined 
that the veteran's chronic pain and discomfort could be 
attributed to degenerative joint disease and that his 
peripheral neuropathy could be secondary to the veteran's 
chronic alcoholism.  He noted that the veteran attributes his 
chronic pain in the hands and feet was caused by his 3 months 
of cold exposure in service.  The examiner reported that it 
was "very difficult to attribute his chronic symptoms to 
this one incident of cold exposure as he has other medical 
problems that can exacerbate his symptoms."  

Motor examination disclosed moderate loss of muscle bulk in 
the first dorsal interossi in the left hand.  Strength was 
4+/5 throughout and reflexes were physiologic in the upper 
extremities but pathological in the legs.  Sensory 
examination revealed diminished touch, pinprick and 
temperature sensation in a glove/stocking pattern in the 
hands and feet.  The veteran complained of moderate 
dysesthesia (distortion of any sense, especially of that of 
touch) to pinprick in the hand and there was a great deal of 
causalgia (a burning pain, often accompanied by trophic skin 
changes, due to injury of a peripheral nerve, particularly 
the median nerve) in both hands and feet.  Objectively, 
vibratory sensation and proprioception were intact.  There 
was no evidence of ataxia although the veteran walked with an 
antalgic gait with a tendency to drag the right leg.  He was 
unable to walk on his toes and was rather unsteady when 
walking in tandem.  

The examiner opined that the veteran's presumed history of 
B12 insufficiency caused definitive symptoms suggestive of 
polyneuropathy and functional disability.  The veteran was 
noted to be unable to walk easily or perform routine tasks 
with his hands, which caused a significant impediment on his 
employment as an attorney.  Electromyograph (EMG) study 
revealed suspected past injury to the spinal cord and severe 
bilateral ulnar neuropathies at both wrists and elbows.  
There was mild median neuropathy worse in the right hand due 
to truck driving for many hours.  Electrodiagnostic testing 
showed a worsening of the ulnar neuropathy on the left as 
compared with a 1997 study.

The RO received the veteran's responses to the protocol 
examination history of cold injuries in July 2000.  The 
veteran reported that while stationed in Korea he suffered 
frostbite injuries to the left and right hands and feet due 
to constant exposure for prolonged periods of time with 
inadequate protection from severe cold weather conditions.  
In service, the veteran worked in the transportation of 
ammunition and supplies to the front lines and endured long 
hours of driving under freezing conditions.  His symptoms at 
the time included numbness and tingling in the feet.  He 
reported that his hands and feet stayed cold throughout the 
winter.  He could not recall how long it took before his 
hands and feet returned to normal.  He reported sleeping in 
summer sleeping bags in tents and prolonged guard duty with 
little time off.  The veteran noted symptoms of pain, 
numbness, burning in the tips of fingers and toes, weakness 
in the hands, feet, and legs with cold sensitivity, nail 
abnormalities, fungus infection, decreased sensation, and 
arthritis.

In July 2000, the veteran underwent an EMG and nerve 
conduction velocity (NCV) examination.  The veteran's primary 
complaints were pain and dysesthesia in the hands and legs 
and fatiguing of lower extremity muscles.  He reported 
frequent "jumping" of the muscles in the hands with 
weakness, muscle wasting, and dysesthesia in the fingertips.  
The veteran reported chronic upper and lower back pains 
characterized by constant soreness, weakness in the legs with 
mild activity, and a burning feeling that extended up the 
buttocks from the feet.  

Prior neurological assessments included a description of 
spasticity and gait disorder.  
The examiner's impression ascertained that the veteran's 
hyperreflexia and spasticity demonstrated some past injury to 
the spinal cord.  His risk factors for "prior cord injury 
include the multiple traumas that he suffered while wandering 
the streets drunk in the 1960s, truck accidents while in the 
military, etc."  The examiner opined that the pain in the 
legs may be explained by injuries in the spinal cord.  

Electrophysiological testing and clinical examination have 
revealed severe bilateral ulnar neuropathies at both wrists 
and elbows and mild median neuropathy, worse in the right 
hand.  Surgical decompression was recommended to prevent 
worsening in the loss of function in the hands.  The examiner 
opined that it was possible that the long hours of truck 
driving during service may have contributed to his symptoms.  
Frostbite injury in the hands and feet seemed likely given 
the history provided by the veteran.  However, the examiner 
noted there was no electrophysiological testing that 
confirmed the veteran's type of small fiber neuropathy.  The 
examiner opined that the dysesthesia in the fingers described 
by the veteran can be explained purely on the basis of the 
severe ulnar neuropathy and the mild median neuropathy found 
in both hands.  

In a September 2000 neurology note, the veteran was noted to 
have several neurological problems that were previously 
documented.  Their precise etiology had not been established.  
The examiner opined that the veteran's chronic lumbosacaral 
radiculopaty and myelopathy may be due to his B12 deficiency.  
The examiner's assessment was that of myelopathy with 
questionable contributory etiologies included spondylotic and 
B12 deficiency.  

In a December 2000 neurosurgery clinical progress note, the 
veteran was noted to have bilateral ulnar neuropathies and a 
complicated past medical history that included alcohol abuse 
and multiple past traumatic injuries.  In the past year, the 
veteran reported increased weakness in both hands (left worse 
than right), wasting in the muscles of both hands, gait 
abnormalities, and erectile dysfunction.  In January 2001, 
the veteran underwent ulnar nerve release on his left hand.  
The post-operative diagnosis was left ulnar entrapment at 
Guyon's tunnel.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).   

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.

The Board notes that the evaluative criteria for cold injury 
residuals was amended effective January 12, 1998.  The 
veteran's claim for cold injury residuals was received in 
August 1999, thus, the amended criteria are for application 
in this case.  

As amended on January 12, 1998, Diagnostic Code 7122 was 
classified as cold injury residuals and read as follows: 
Arthralgia or other pain, numbness, or cold sensitivity (10 
percent); Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (20 percent); Arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent) (emphasis added). 

Note (1) following the Code provided in pertinent part, that 
amputations of fingers and toes and complications such as 
squamous cell carcinoma or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  

Notes following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26. 38 C.F.R. 
§ 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).   This particular version of the 
Diagnostic Code was provided to the veteran in an August 2003 
Statement of the Case, at which time his several claimed 
disabilities were evaluated thereunder.

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998. Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (2002); 63 Fed. Reg. 
37,779 (1998).

The additional amendment clarifies that disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion. 63 Fed. Reg. 37779 (July 
14, 1998). Notwithstanding, a review of the changes effective 
August 13, 1998, reveals that the changes do not 
substantially affect the application of Diagnostic Code 7122 
in this case.

Residuals of frostbite of the left and right foot and the 
left and right hand.

In this case, the veteran claimed entitlement to service 
connection for hypertrophied toenails of both feet, numbness 
in both feet, pain sensation in his fingers in both hands, 
arthralgia in both hips, sciatic nerve pain, Raynaud's 
disease in the bilateral knees, muscle atrophy of the left 
arm, lower vascular insufficiency, and arthritis in his neck 
all due to cold injury.  Medical records from the West Haven 
VA Medical Center (VAMC) were submitted to support his 
claims.  

In a Hearing Officer Decision dated in October 2001, the 
veteran was granted separate 10 percent disability 
evaluations for residuals of frostbite for the left and right 
foot, and, the left and right hand, effective from August 27, 
1999.  

Based on a review of the medical evidence of record, the 
Board finds that the veteran does not meet the requisite 
combination of criteria for a higher evaluation for each 
foot.  Specifically, during the June 2000 VA medical 
examination, the examiner no tissue loss, normal nail growth, 
and no changes in skin color.  While there was some evidence 
for sensory and neurological impairment, the polyneuropathy 
and sensory disturbances were attributed to a B-12 
deficiency, and to evidence of past spinal cord trauma now 
causing compression resulting in pain in the lower 
extremities.  Neither the B-12 deficiency nor the spinal cord 
trauma are the result of any frostbite injury to the toes.  
The Board must rely on medical opinions in making a 
determination.  In this case, the medical opinions do not 
support a higher rating for frostbite of the feet.  

With respect to the veteran's claim for a higher original 
rating for frostbite residuals of the left and right hand, 
the evidence does not support the criteria for a higher 
rating.  

During the June 2000 VA examination, the veteran was also 
found to have complaints of pain.  However, the examiner no 
tissue loss, normal nail growth, and no changes in skin 
color. While sensory deficits such as diminished touch, 
pinprick and temperature sensation in a glove/stocking 
pattern in the hands were noted, neurological testing in July 
2000 including electrophysiological testing and clinical 
examination, revealed severe bilateral ulnar neuropathies at 
both wrists and elbows and mild median neuropathy, worse in 
the right hand.  The examiner opined that it was possible 
that the long hours of truck driving during service may have 
contributed to his symptoms.  Further, the examiner opined 
that the dysesthesia in the fingers described by the veteran 
could be explained purely on the basis of that severe ulnar 
neuropathy and the mild median neuropathy found in both 
hands.  None of the neuropathy or sensory deficits were 
attributed to the frostbite residuals.  The Board must rely 
on medical opinions in making a determination.  In this case, 
the medical opinions do not support a higher rating for 
frostbite of the hands.  

Furthermore, there is no indication that the disability 
affecting either hand or foot has been exceptional or 
unusual, with such related factors as marked interference 
with employment or repeated hospitalization, so as to invoke 
the procedures for assignment of any higher evaluation on an 
extra-schedular basis. 38 C.F.R. § 3.321(b)(1).

Entitlement to service connection for Raynaud's disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service- 
connected. 38 C.F.R. § 3.310.

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran has claimed entitlement to service 
connection for Raynaud's disease as a residual of cold 
exposure injury in service.  A detailed review of the 
veteran's service medical records does not reflect any 
complaint, treatment, or diagnosis of Raynaud's disease.  

Additionally, post-service medical records do not contain any 
diagnosis or observation of Raynaud's disease associated with 
cold exposure injury or otherwise.  Further, the medical 
evidence of record did not reveal any diagnosis of past or 
current Raynaud's disease and there was no medical opinion 
linking any Raynaud's to service.  

In any event, since there is no competent evidence linking a 
current disability of Raynaud's disease to service, the claim 
must be denied.  38 C.F.R. § 3.303(b).  Also, since there is 
no competent evidence linking Raynaud's disease to the 
veteran's service-connected frostbite residuals of the hands 
and feet, the claim must be denied.  38 C.F.R. § 3.310.


ORDER

Entitlement to a higher original rating for residuals of 
frostbite of the right hand, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to a higher original rating for residuals of 
frostbite of the left hand, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to a higher original rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to a higher original rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to service connection for Reynaud's disease is 
denied.


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 
3.159(c)(4) (2003).  

The veteran has alleged exposure to extreme cold during his 
service, and he has been shown to have a current diagnosis of 
degenerative joint disease in the cervical and lower spine 
with radiculopathy, lower extremity vascular insufficiency, 
and ulnar neuropathies at the wrists and elbows.  There is no 
medical opinion as to whether the appellant has cold injury 
residuals that were incurred in service.  Further, in a June 
2002 (VA Form 646), the veteran's representative argued that 
the veteran should undergo a VA cold injury protocol 
examination.  The Board agrees.  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):


1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002) 
and Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ____ 
(Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103), and any applicable 
legal precedent or other statutory 
requirements are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should take the necessary 
steps to obtain all treatment records for 
the veteran's complaints of pain and 
numbness of the back, arms, hands, and 
legs from Dr. Victor P. Wasilauskus, Jr., 
10 Brookview Circle, Watertown, 
Connecticut, 06795.  

3.  After the above development has been 
completed, the RO should make arrangements 
for the veteran to be afforded a VA cold 
injury protocol examination to determine 
whether the veteran has residuals of cold 
injuries that are related to his military 
service, to include current diagnoses of 
arthritis of the neck, sciatic nerve pain, 
muscle atrophy of the left arm, arthralgia 
of the hips, and lower vascular 
insufficiency.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  

The examiner is requested to list each 
diagnosis and state whether it is "due 
to," "more likely than not due to" 
(greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50%), or "not 
due to" cold injury.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a causal relationship (in this 
case) is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




